DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
	The prior art of record does not expressly teach or render obvious the invention as recited in independent claims 1, 8, and 15. Specifically, the prior art of record does not teach the features of the claim limitations that include providing an inclusion list containing one or more tags that a user of the client device had selected from the provided tag list; and update the recommendation list to include a next set of recommendations which includes one or more recommendations that are similar to the one or more representative items associated with the one or more tags added to the inclusion list, the next set of recommendations are determined by processing the one or more representative items assigned to the one or more tags which were added to the inclusion list in order to determine representative items that are similar to each other, and updating the tag list to include a next set of tags that are associated with the next set of recommendations, each tag of the next set has one or more representative items associated therewith that are associated with the user of the client device or the similar limitations in combination with the other limitations recited in the context of independent claims 1, 8, and 15.

In addition, the prior art of record does not provide a basis of evidence for asserting a motivation that one of ordinary skill level before the effective filing date of the claimed invention would have integrated or modified the system and method for providing content to a user from multiple sources based on interest tag(s) that are included in an interest cloud to incorporate the features of limitations disclosed above in combination with the other limitations recited in the context of independent claims 1, 8, and 15. 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER KHONG whose telephone number is (571)270-7127.  The examiner can normally be reached on Mon-Fri 8am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on (571)272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER KHONG/Primary Examiner, Art Unit 2157